Decree, insofar as it awards respondent attorney’s fees in the amount of $4,100 for settlement of the claim against Kenneth Jamieson, unanimously reversed, without costs, and matter remitted to Surrogate’s Court, Monroe County, for further proceedings in accordance with the following Memorandum: Fees awarded to the executor-attorney for legal services rendered by him in settling the claim based on the promissory note held by the estate should be determined on a quantum meruit basis. The record does not include a sufficient description of the services rendered nor is there sufficient evidence as to the value of such services (Matter of Spatt, 32 1ST Y 2d 778). Accordingly a new hearing is required. (Appeal from part of decree of Monroe County Surrogate, settling account.) Present — Del Vecchio, J. P., Marsh, Moule, Simons and Henry, JJ.